The opinion of the court was pronouneed by
Williams, Ch. J.
— 'The parties had a controversy, and agreed to submit the same to referees; they applied to a justice of the peace, and requested him, in writing, to make a rule oí his court, referring all matters in dispute between them and all demands to referees, in pursuance of the statute. The justice accordingly issued a rule of reference to certain persons, and directed them to make report to the county court, the matters in demand exceeding forty dollars. The referees reported a sum of about sixteen dollars, in favor of Barnett. Peck ex*461cepted to the report. The county court accepted the report and rendered judgment thereon, and on exceptions to that judgment, the case is brought here; The jurisdiction of a justice of the peace, in making a reference, is not conferred by the statute to be exercised by him against .unwilling parties. Without their consent he has no jurisdiction. The principle of law in relation to special jurisdictions, that nothing is to be presumed in their favor, and that their proceedings are to be closely scrutinized, are not applicable to those cases of references, where a magistrate only endeavors to carry into effect -the agreement of the parties. He can take no compulsory measures, to make the parties submit to a reference. The statute on this subject does no more than provide a method in which the parties can more effectually have their controversies settled by reference, and in which the award of the referees can be enforced, without the submission being subject to be revoked at the caprice of the party, who might revoke at pleasure, if the submission was not made a rule of court, and without subjecting the parties to another suit upon the award, to enforce a compliance with the same. The statute, however, must- be complied with, and the proceedings must conform to the statute, or they will be set aside. The proceedings in this case may be subjected to the severest test of criticism, and will be found to be conformable to the statute. There is no valid objection to the form of rule or the submission. The submission need not be in writing, signed by the parties ; the application that the reference should be made a rule of court, must be in writing, as appears by the form of the rule, which was done in this case. The matters submitted mu§t appear from the rule, aud be stated with more or less particularity, according to the matter submitted. It need not be stated with the accuracy and form adopted in framing a declaration, but may be as general or as particular as a submission to arbitrators. If the submission is of a single claim or controversy, it should be so stated, that an adjudication thereon may be a bar to another suit for the same. If all demands are submitted, it should be so stated, and a determination thereon will be, at least, prima facie, a bar to any action or any controversy then existing. The statute contemplates that the submission may be of all demands. In this case the submission was of all demands, and the award is a bar to all claims and demands between the parties. The form given in the statute, doés not require that *462the amount of the claims should appear in the rule. The practice is for the parties to appear before the justice, and on tit®!1’ statement of the amount of the claims, the justice makes the rule returnable, either before himself or the county court. This statement, as we already have observed, need not be in writing. If it is intended as a submission of all demands, it is useless, if not impracticable, to state the different claims on either side, especially if they are numerous. When the rule is made returnable to the county court, it is not a subject of inquiry thereafter, whether the rule was rightly made returnable to the county court. It may be further remarked, that the justice in making this, acts judicially. He makes the submission a rule of his court, and makes it returnable according to his determination on the amount of their claims, and his determinations on this subject, which is within his proper jurisdiction, are not to be questioned, collaterally, if the want of jurisdiction is not apparent on the face of his proceedings. The question in relation to the award of cost, which has heretofore been argued, is now abandoned by the party, and the court have not considered it. The proceedings of the parties, the justice and the referees, appear to have been conformable to the statute in every particular, and the judgment of the county court, accepting the report, and rendering judgment thereon, is affirmed.